 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   DEONTE VONDELL SPICER,                       Case No. 5:17-00717 CJC (ADS)

12                               Plaintiff,

13                               v.               ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED STATES
14   J. BUNSOLD, et al.,                          MAGISTRATE JUDGE AND DISMISSING
                                                  CASE
15                               Defendants.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation (“R&R”) dated

19   February 24, 2020 [Dkt. No. 102] and Plaintiff’s Response, which the Court construes as

20   objections to the R&R (“Objections”) [Dkt. No. 105].

21          Nothing in Plaintiff’s Objections refutes the Magistrate Judge’s finding that there

22   is no genuine dispute as to Plaintiff’s failure to comply with the administrative

23   exhaustion requirements of the Prison Litigation Reform Act (“PLRA”). Plaintiff’s

24   Objections largely reargue the same assertions made in his written and oral oppositions
 1   to the Defendants’ Motions for Summary Judgment. Plaintiff’s Objections do not

 2   provide any new legal arguments or evidence to support his assertions.

 3          As such, after thorough analysis and consideration of the Complaint, the

 4   Motions for Summary Judgment, and the Report and Recommendation, and having

 5   performed a de novo review of those portions to which objections were made, the Court

 6   concurs with and accepts the findings, conclusions and recommendations of the

 7   Magistrate Judge.

8          Accordingly, IT IS HEREBY ORDERED:

 9         1.     The United States Magistrate Judge’s Report and Recommendation,

10                [Dkt. No. 102], is accepted;

11         2.     Defendants’ Motions for Summary Judgment [Dkt. Nos. 76, 77] are

12                granted;

13         3.     The case is dismissed without prejudice; and

14         4.                                    dingly.
                  Judgment is to be entered accordingly.

15

16   DATED: April 2, 2020                            _____________    _ ________
                                                 _____________________________    ____
                                                 THE HONORABLE CO    C   RMAC J.. CARNEY
                                                                     CORMAC       C RN
                                                                                  CA
17                                                    dS
                                                 United States Di   i Judge
                                                               District J d

18

19

20

21

22

23

24



                                                   2
